UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K / A Amendment #2 (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 033-03275-D ENSURGE, INC. (Name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0431533 (I.R.S. Employer Identification No.) 1001 Brickel Bay Drive, 27th Floor Miami, Florida (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number(888) 978-9994 Securities Registered Pursuant to Section 12(b) of the Exchange Act:None Securities Registered Pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange. [ ] Yes [X] No Note – Checking the box above will not relieve any registrant to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes [X] No The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of June 30, 2010 was approximately $14,349,023.The registrant had issued and outstanding 33,138,726 shares of its common stock on April 13, 2012. EXPLANATORY NOTE The purpose of this Amendment on Form 10-K/A for Ensurge, Inc. annual report on Form 10-K for the period ended December 31, 2010, filed with the Securities and Exchange Commission on April 7, 2011, is to amend the initial filing to update the disclosure of warrants sold to an investor.The warrants were booked as an equity item and should have been booked as a derivative, and stock was issued for services at an incorrect value. This Amendment No. 2 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of Ensurge, Inc. for the fiscal year ended December31, 2010, originally filed with the Securities and Exchange Commission (“SEC”) on April 7, 2011 (the “Original Filing”) and amended again on February 6, 2012. This Form10-K/A does not attempt to modify or update any other disclosures set forth in the Original Filing. Additionally, this amended Form10-K/A, except for the amended information, speaks as of the filing date of the Original Filing and does not update or discuss any other developments affecting us subsequent to the date of the Original Filing. ENSURGE, INC. FORM 10-K / A FOR THE YEAR ENDED DECEMBER 31, 2010 PART I ITEM 1. BUSINESS 1 ITEM 2. PROPERTIES 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. (REMOVED AND RESERVED) 4 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 4 ITEM 6. SELECTED FINANCIAL DATA 5 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 BALANCE SHEETS 12 STATEMENTS OF OPERATIONS 13 STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT 14 STATEMENTS OF CASH FLOWS 15 NOTES TO FINANCIAL STATEMENTS 16 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 ITEM 9A. CONTROLS AND PROCEDURES 26 ITEM 9B. OTHER INFORMATION 26 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 27 ITEM 11. EXECUTIVE COMPENSATION 29 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 32 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 32 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES 33 EXHIBIT INDEX 34 Forward-Looking Statements and Associated Risks This Report, including all documents incorporated herein by reference, includes certain “forward-looking statements” within the meaning of that term in Section 13 or 15(d) of the Securities Act of 1934, and Section 21E of the Exchange Act, including, among others, those statements preceded by, followed by or including the words “believes,” “expects,” “anticipates” or similar expressions. These forward-looking statements are based largely on the Company’s current expectations and are subject to a number of risks and uncertainties.The Company’s actual results could differ materially from these forward-looking statements.Important factors to consider in evaluating such forward-looking statements include: · changes in the Company’s business strategy or an inability to execute its strategy due to unanticipated changes in the market, · the Company’s ability to raise sufficient capital to meet operating requirements, · various competitive factors that may prevent the Company from competing successfully in the marketplace, and · changes in external competitive market factors or in the Company’s internal budgeting process which might impact trends in the Company’s results of operations. In light of these risks and uncertainties, there can be no assurance that the events contemplated by the forward-looking statements contained in this Report will, in fact, occur. PART I ITEM1. BUSINESS Ensurge, Inc., a Nevada corporation (the “Company”) is a gold processing and mining company. General - Development of Business The Company was incorporated under the name Sunwalker Development, Inc. in the State of Utah on March 28, 1985, and was subsequently re-incorporated in Nevada on September 14, 1999.The Company was formed for the purpose of providing a business framework within which capital could be raised and business opportunities, with profit potential, could be sought.From the period of inception until December 31, 1989, the Company operated as a development stage corporation.Effective February 1, 1990, the Company began permanent operations in the mining industry with emphasis on decorative rock used in landscaping. In 1990, the Company acquired a mining property located in Morristown (near Wickenburg), Arizona.In 1994 and 1995, the Company sold all of its assets and ceased active operations. Effective October 7, 1999, the Company merged with ECenter, Inc, a Utah corporation.Subsequently, the Company changed its name to iShopper.com, Inc.As a result of the merger, the Company had two wholly-owned subsidiaries:Outbound Enterprises, Inc. and iShopper Internet Services, Inc.In November 1999, the Company refocused its efforts into becoming an Internet holding company.In September 2000, Outbound Enterprises discontinued its operations.In December 2000, iShopper Internet Services discontinued its operations.On January 31, 2000, the Company entered into a sales agreement with Digital Commerce Bank, Inc. to purchase its assets.This sales agreement was finalized January of 2002. On November 1, 1999, the Company purchased NowSeven.com, Inc. for a total of 1,667 shares of the Company’s common stock.NowSeven.com, Inc. has discontinued its operations. On January 31, 2000, the Company purchased Stinkyfeet.com, Inc. for 13 shares of the Company’s common stock and cash of $40,000.Stinkyfeet.com, Inc. was discontinued in December 2002. On April 4, 2000, the Company purchased Uniq Studios, Inc. for 2,500 shares of the Company’s common stock and options to purchase 833 shares of common stock at $7.60 per share.Effective November 2001 Uniq Studios, Inc. discontinued its operations. On April 7, 2000, the Company purchased Totalinet.net, Inc. for 333 shares of common stock.Effective December 5, 2000 Totalinet.net, Inc. discontinued its operations. On May 31, 2000, the Company purchased Atlantic Technologies International, Inc. for 397 shares of common stock.Effective April 27, 2001, Atlantic Technologies International, Inc. discontinued its operations. On May 31, 2000, the Company purchased Internet Software Solutions, Inc. for 167 shares of common stock.Effective April 27, 2001, Internet Software Solutions, Inc. discontinued its operations. 1 On June 1, 2000, the Company purchased KT Solutions, Inc. for 833 shares common stock and options to purchase 417 additional shares of the Company’s common stock.Effective April 1, 2001, the Company sold KT Solutions Inc. to Knowledge Transfer Systems, Inc. for 13,333 shares of common stock. On October 18, 2000, the Company changed its name from iShopper.com, Inc. to Ensurge, Inc. On February 15, 2001, the Company completed a 5-for-1 forward split.This provided each shareholder with five shares for every one share owned.Prior to the split the Company had 14,386,775 shares issued and outstanding and subsequent to the split the Company had 71,933,875 issued and outstanding.The accompanying financial statements reflect the split. Effective May 8, 2006, the Company approved a 1-for-3,000 reverse split of its common stock.The Company did not reverse any certificates that were for less than 100 shares or any certificates that were for more than 100 shares to an amount below 100 shares.The accompanying financial statements have been presented to reflect this reverse stock split. On June 19, 2006, the Company entered into an agreement with Portsmith Partner of Nevada, Inc., a stockholder of the Company (“Portsmith”), whereby Portsmith agreed to assume the debt of the subsidiaries of the Company, which totaled $2,614,380.In return for this obligation, the Company issued 5,000 shares of common stock to Portsmith.In a related transaction, on September 28, 2006, the Company sold all the shares of stock of all of its subsidiaries to Portsmith.This transaction has been treated as a non-monetary transaction with a related party shareholder and the effects are reported through Stockholders’ Deficit. Business Plan In late 2009, the controlling shareholders of Ensurge, Inc. brought in new management and Directors to develop and implement a strategy for gold production in Brazil.During the first quarter of 2010, a new strategy was developed. Since the time of that transition, Ensurge has raised $2.3 million from new equity investors to enable management to begin the implementation of the business plan. The plan focuses on the identification of existing tailings impoundments at existing or abandoned gold mines and the establishment of contractual agreements to construct metallurgical plants to recover gold remaining in tailings.After extensive evaluation of gold mining in numerous regions of Brazil, Ensurge has settled on the Cuiaba Gold Belt in Mato Grosso State to implement its strategy. Gold was first discovered in Cuiaba in 1719 and mining has been ongoing since that time along an important geological structure that runs 100 miles from Cuiaba southwest to Pocone, on the edge of the Pantanal (perhaps the world’s largest wetlands area).There are literally hundreds of currently operating or abandoned gold mines along the Cuiaba Gold Belt.Primarily only small family owned companies known locally as Garimpeiros operated in the region. The gold formations along the Cuiaba Gold Belt are quartz veins that outcrop and dip at approximately 30 degrees from the surface.In addition to the primary vein structures, there are also perpendicular veins that appear to have been formed during periods of secondary stress. The gold is typically found at the contact of the quartz veins and the host rock and presents itself as “free” gold.Grain size is often very fine (40% less than 100 mesh and 20% less than 200 mesh), with the remainder characterized as “coarse gold”.Owing to the unusual grain size distribution of the gold, recovery of the gold in these mines has been very low, typically 35-50%.The crude methods of gold recovery, utilizing hammer mills and ball mills to crush the ore and cyclones and centrifuges to concentrate the ore and finally mercury amalgamation to recover gold, have been responsible for the poor recoveries. 2 We believe with less than half the gold that has been mined over the past three centuries having been recovered, there is significant opportunity to recover gold from tailings.The tailings are above ground and therefore readily identifiable.This eliminates the costly, time consuming and highly risky exploration process generally required to enter the gold production business. As the tailings are the waste product of the mining and milling operations, there is no requirement to invest in and operate costly mining equipment, nor is it necessary to invest in or operate the costly crushing equipment.The tailings are already crushed to approximately 200 mesh. Business Strategy and Growth Ensurge management seeks to reduce the risk of gold production.Specifically, it believes that by obtaining contractual rights to reprocess existing tailings from historic or current gold mining operations along the Cuiaba Gold Belt, it can: · Eliminate, or significantly reduce exploration risk.The tailings impoundments are readily visible and the size (tonnage) can be quickly determined using GPS technology and satellite images.Gold content, believed to be significant owing to the crude metallurgical recovery methods employed, still requires assessment by means of extensive auger drilling (typically on 40 meter centers), sampling (typically every one meter of depth down hole) and sampling by an independent metallurgical laboratory. · Enjoy lower than typical capital costs.In most traditional mining operations, significant capital investment is required to develop and mine a deposit, transport ore to a processing plant, where it is crushed and processed to recover gold.Tailings have already been mined and crushed.While some of the gold content of the ore has already been removed from tailings, management believes that in the Cuiaba-Pocone region, gold recoveries from the gold in tailings can be accomplished on an economical basis. · Enjoy lower than typical operating costs.Since tailings have already been mined and crushed, there will be no labor or energy costs (or high maintenance costs) for mining or crushing.Management believesenergy and labor costs will be less than in initial mining operations resulting in savings on not only up-front mining development costs but ongoing costs. Crude Recovery Technology Creates Ensurge Opportunity Typically, gold recovery facilities along the Cuiaba Gold Belt employ crude methods of gravity separation.Run of mine ore is first crushed in hammer mills or jaw crushers to reduce the run of mine ore to 3” or smaller size.Crushed ore is then sent to ball mills for further size reduction, to approximately 200 mesh or less.The discharge of the ball mills is then subjected to gravitational gold concentration using cyclones and centrifugal drum concentrators.Ensurge has contracted with a third party consulting engineering company to assist in technical assessment of opportunities, has estimated that recovery of gold in concentrate represents about 50% of the gold contained in ore.The remaining 50% of the gold is discharged to tailings.Modern metallurgical processing methods typically recover 85-90% of gold contained in ore.It is the 50% of gold that is discharged to tailings that comprises the target for Ensurge development.Until actual mining operations begin, the amount of the gold recoverable from the tailings will be unknown and we will not know if it will be economical to recover such gold. 3 Ensurge Contractual Agreements with Garimpeiros Ensurge currently has contractual agreements to recover gold from tailings impoundments at four mining operations around Pocone (one is currently operating mines and three are from abandoned mining operations).In addition, Ensurge is currently engaged in discussions with six additional owners of tailings and expects to reach contractual agreement soon to recover gold from those tailings impoundments. It is our objective to add at least 5-7 new contractual agreements to recover gold from tailings each year for the next 4-5 years. We are designing our plants to use modern, sophisticated multi-stage gravity recovery methods.We will size the plants to fully process the tailings impoundments in 3-5 years.Since the functional life of the equipment to be utilized is 15 years, we are designing the plants to be modular and portable (skid mounted) so that when tailings are fully processed at one location the plant can be disassembled, relocated and reassembled quickly and at cost significantly lower than required to construct a new facility.Each of the plants should take 6-12 months to construct and positive cash flow should begin within months of plant startup.Each plant, operating at full capacity will be able to process 5,000 tons of tailings per day. Competition In the Cuiaba-Pocone region of Mato Grosso Brazil, Ensurge management is not aware of any other company currently seeking to acquire tailings or obtain Contractual Agreements to process tailings.This is so, in part, management believes, because major international mining companies that are coming to Brazil to develop gold mining operations are focusing on exploration in grass roots environs or near existing major gold producing mines with the hopes of finding “bonanza” type deposits. However, management believes that if Ensurge is successful in implementing its strategy, competition will be drawn to the area and it will become more difficult and more expensive to obtain Contractual Agreements with the local garimpeiros.With hundreds of garimpeiro operations in the Cuiaba-Pocone region, Ensurge management believes it will be able to secure additional agreements for the next several years, even in the face of new competition. We believe we have developed a unique business model but recognize that there are very little barriers for others to copy our business model and we offer no new technology or position in the mining industry that will prevent existing gold producers or other companies for recreating our business model.We believe our best competitive position is being one of the first to seek out the smaller mines in Brazil to reprocess their tailings. Environmental Standards The Company is not at this time involved in any project that would adversely affect the environment. 4 Employees As of March 31, 2011, the Company has 4 employees. ITEM 1A. Risk Factors Cautionary Statement for Purposes of the “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995 Our disclosure and analysis in this report contains forward-looking information that involves risks and uncertainties and actual results could differ materially from those predicted in any such forward-looking statements. Except for historical information, all of the statements, expectations and assumptions contained in the foregoing are forward-looking statements. The realization of any or all of these expectations is subject to a number of risks and uncertainties and it is possible that the assumptions made by management may not materialize. Statements may involve risks and uncertainties; actual results may differ from the forward-looking statements. Sentences or phrases that use such words as “believes,” “anticipates,” “plans,” “may,” “hopes,” “can,” “will,” “expects,” “is designed to,” “with the intent,” “potential” and others indicate forward-looking statements, but their absence does not mean that a statement is not forward-looking. No assurance can be given that the results in any forward-looking statements will be achieved and actual results could be affected by one or more factors, which could cause them to differ materially.For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act. Risk Factors Certain factors that may affect our business and could cause actual results to differ materially from those expressed in any forward-looking statements include the following. We are a start-up company with limited operating history, limited revenue and have to rely on our ability to raise capital to fund operations and there can be no assurance we will ever reach profitability or be able to continue to raise capital to fund operations. With the commencement of our new business plan, we have limited operating history and experience in mining on which to make an investment decision.Failure to implement the business strategy could materially adversely affect our business, financial condition and results of operations. Through December 31, 2010, the Company’s business has not shown a profit in operations and has generated no revenue.There can be no assurance we will achieve or attain profitability or be able to raise sufficient capital to stay in business. If we cannot achieve operating profitability or raise capital, we may not be able to meet our working capital requirements, which could have a material adverse effect on our business operating results and financial condition resulting in the loss of an investors’ entire investment in us. We need substantial additional capital to grow and fund our present and planned business and business strategy. Our current and planned operations contemplate funding with milestones of at least $15,000,000 in 2011.Failure to meet these funding milestones may have a significant adverse effect on our growth and anticipated revenues and we may have to curtail our business strategy.If we receive less funding than planned, we will have to revise our business model and reduce proposed expansion.Without significant funding, we will not be able to execute on our business operations and may be forced to cease operations.At this time, there can be no assurance we will be able to obtain the funding we need and even if we obtain such funding that it will be on terms and conditions favorable to us and our existing shareholders.Without funding we will not be able to proceed with planned operations or meet existing obligations. 5 Our business operations are unproven and we do not know if we will be able to produce gold in commercial economic amounts which would result in our inability to stay in business. There is no assurance of success in being able to extract gold from the tailings or even if we are able to extract gold that we can do so in quantities that will produce profits.The inability to operate a mining company or extract gold in economic quantities will have a substantial negative effect on our business and could result in our inability to stay operating. All of our operations will be in Brazil and we will be subject to its laws and rules in relation to our operation.Additionally, we will be dependent on contracts with local mines and the rules and regulations related thereto.The costs of operating in Brazil will be substantial and create many uncertainties as to its laws and rules with which management are not familiar.Although we have retained attorneys and advisors in Brazil, no member of management is familiar with operations in Brazil and we will be dependent on third parties for guidance.The operations in Brazil and its rules and regulations create uncertainty for us and may have a negative effect on our business and will increase our costs. Our auditor’s “Going Concern” qualification in our financial statements might create additional doubt about our ability to stay in business, which could result in a total loss on investment by our shareholders. Our accompanying financial statements have been prepared assuming that we will continue as a “going concern.” As discussed in Notes to the financial statements, we have no revenues, have incurred a loss from operations and have negative operating cash flows since inception. These issues raise substantial doubt about our ability to continue as a “going concern.” Our ability to stay in business will, in part, depend on our ability to raise additional funding.Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. Our business is highly dependent on the price of gold. During 2010 the price of gold continued to increase, however, there is no certainty that it will maintain these prices.Our business plan is provides some ability to offset the decrease in the price of gold, but if it drops to a certain price level it will make our operations difficult to continue profitably. We conduct business internationally, which exposes us to additional risks Our international operations expose us to certain additional risks, including: · Different political and regulatory conditions; · Currency fluctuations; · Adverse tax consequences; · Difficulty in staffing international subsidiary operations; · Dependence on other economies; ITEM 2. PROPERTIES The Company does not own any real property and uses executive office space.The address is 2825 East Cottonwood Parkway, Suite 500, Salt Lake City, Utah 84121.Currently monthly rent obligations are less than $1,000 per month and we are on a month to month basis.The Company’s management believes its current office facility is sufficient for its current operations.As we expand operations to Brazil, we may look to opening offices in Brazil, but do not anticipate any offices until we commence construction and/or production from a tailings operation. ITEM 3. LEGAL PROCEEDINGS We are not currently a party to any legal proceedings that we believe will have a material adverse effect on our financial condition or results of operations. ITEM 4. (REMOVED AND RESERVED) 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Stock The Company’s common stock trades on the OTC Bulletin Board under the symbol “ESGI.OB”.The following table sets forth the range of the high and low bid quotations of the Company’s common stock for the fiscal quarters indicated, as reported by OTC. Quotations represent inter-dealer prices, without retail markup, markdown, or commission and may not necessarily represent actual transactions. HIGH LOW First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Approximate Number of Equity Security holders On March 31, 2011, there were 395 stockholders of record of the Company’s common stock.Because many of such shares are held by brokers and other institutions on behalf of shareholders, the Company is unable to estimate the total number of stockholders represented by these record holders.As of April 7, 2011, our common stock had a bid and ask price of $4.00 and $4.50. Dividends The Company does not presently pay dividends on its common stock.The Company intends for the foreseeable future to continue the policy of retaining earnings, if any, to finance the development and growth of its business. Recent Sales of Unregistered Securities In December 2009, the Company converted $1,971,480 of debt and accrued interest into common stock.In exchange for the release of the debt, the Company issued 25,524,085 shares of common stock to the holders of the debt. In February 2010 and March 2010, the Company sold an aggregate of 2,100,000 shares of common stock to investors for an aggregate purchase price of $525,000 in a private placement.In July 2010, the Company received $560,000 in exchange for warrants exercisable for the right to purchase 4,000,000 shares of the Company’s common stock in a private placement.In December 2010, the Company sold an aggregate of 1,000,000 shares of common stock and 500,000 warrants exercisable for $1 to investors for an aggregate purchase price of $500,000 in a private placement.In December 2010, the Company received $800,000 in exchange for warrants exercisable for the right to purchase 1,600,000 shares of the Company’s common stock in a private placement.These transactions were exempt from registration pursuant to Section 4(2) of the Securities Act. 7 ITEM 6. SELECTED FINANCIAL DATA Not Applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Results of Operations We had no revenues for 2010 and 2009.During 2010, the Company entered into two agreements; 1) Mineracao Nova Esperansa and 2) Rodui Transportes & Locacoes, of Pocone, Mato Grosso, Brazil.The Company has agreed to purchase additional capital equipment to process gold from the existing tailings.We will share in the after tax net profits from these operations.We have completed a preliminary engineering study with positive results and have engaged the engineering firm to do a study of the entire tailings area.The construction of the tailing processing facility can be completed in 6 to 12 months subject to final engineering studies and the raising of capital to cover the costs of plant development and construction. The Company is continuing to look for opportunities to create revenue, and has several options it is pursuing as acquisitions or joint ventures. General and administrative expenses for the year ended December 31, 2010 and 2009 were $3,134,967 and $49,336, respectively.These costs are made up of audit, legal, and consulting fees, along with travel expenses looking for acquisitions. Interest expense was $0 and $7,067,097 for the years ended December 31, 2010 and 2009, respectively.All of the interest expense is loan interest from the notes payable the Company has incurred over the last several years.In December 2009, the Company converted $1,971,480 of debt and accrued interest into common stock.In exchange for the release of the debt, the Company issued 25,524,085 shares of common stock to the holders of the debt. Interest income for the year ended December 31, 2010 and 2009 were, respectively, $1,836 and $0.This income is from interest bearing cash bank accounts. The warrant derivative expense and day-one loss for the years ended December 31, 2010 and 2009 were, respectively, $9,591,573, $2,362,308, $0 and $0.This expense is due to change in value of the warrants derivative liability from July to December 2010. 8 Liquidity and Capital Resources We are a start-up company with limited operating history, limited revenue and have to rely on our ability to raise capital to fund operations and there can be no assurance we will ever reach profitability or be able to continue to raise capital to fund operations.With the commencement of our new business plan, we have limited operating history and experience in mining on which to make an investment decision.Failure to implement the business strategy could materially adversely affect our business, financial condition and results of operations. Through December 31, 2010, the Company’s business has not shown a profit in operations and has generated no revenue.There can be no assurance we will achieve or attain profitability or be able to raise sufficient capital to stay in business. If we cannot achieve operating profitability or raise capital, we may not be able to meet our working capital requirements, which could have a material adverse effect on our business operating results and financial condition resulting in the loss of an investors’ entire investment in us. We need substantial additional capital to grow and fund our present and planned business and business strategy.Our current and planned operations contemplate funding with milestones of at least $15,000,000 in 2011.Failure to meet these funding milestones may have a significant adverse effect on our growth and anticipated revenues and we may have to curtail our business strategy.If we receive less funding than planned, we will have to revise our business model and reduce proposed expansion.Without significant funding, we will not be able to execute on our business operations and may be forced to cease operations.At this time, there can be no assurance we will be able to obtain the funding we need and even if we obtain such funding that it will be on terms and conditions favorable to us and our existing shareholders.Without funding we will not be able to proceed with planned operations or meet existing obligations. The Company has financed its operations to date primarily through private placements of equity securities and current sales.During 2010, the Company sold an aggregate of 3,100,000 shares of common stock to investors for an aggregate purchase price of $1,025,000 in a private placement.The Company received $1,360,000 in exchange for warrants exercisable for the right to purchase 5,600,000 shares of the Company’s common stock in a private placement.The holder of these warrants may at any time exercise the warrants for common stock with no additional cash outlay.This inflow of cash will be used by the Company to research and develop mining ventures in South America. The Company has made progress in creating relationships with Corporate and Tax Council, Banks, and Engineering firms within Brazil.By having these areas completed, we have entered into our first two agreements and are in discussion with several other groups.Once a project is identified and an agreement is in place, then a two part engineering study is done.The first part is to perform a preliminary test of a small area for the appropriate amount of gold within the tailings.The second part is a complete testing of the area and depth to determine amount of ore per tonnage of tailings.The Company will then build a processing plant to strip the gold from the remaining tailings.The estimated cost of these plants will be $13 to $15 million depending on the size of the production and tailings.We will have to raise additional capital to fund such projects and would anticipate dilution to current investors as we seek additional equity capital. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. 9 ITEM 8. FINANCIAL STATEMENTS The following constitutes a list of Financial Statements included in Part III of this Report beginning at page 7 of this Report: ENSURGE, INC. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 11 Balance Sheets – December 31, 2010 and 2009 12 Statements of Operations – for the Years Ended December 31, 2010 and 2009 13 Statements of Changes in Stockholders’ Deficit – for the Years Ended December 31, 2010 and 2009 14 Statements of Cash Flows – for the YearsEnded December 31, 2010 and 2009 15 Notes toFinancial Statements 16-21 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Officers and Directors Ensurge, Inc. We have audited the accompanying balance sheets of Ensurge, Inc. ( an Exploration Stage Company) as of December 31, 2010 and 2009, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended and the period January 1, 2010 (inception of exploration stage) through December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Ensurge, Inc. as of December 31, 2010 and 2009, and the results of its operations, and its cash flows for the years then ended and for the period January 1, 2010 (inception of exploration stage) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred losses from operation, has a liquidity problem, and requires funds for its operational activities. These factors raise substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Since our previous report date April 5, 2011, as sdescribed in Note 10, the Company discovered material errors in its presentation of its financial statements. However, the Company has restated the financial statements to reflect the correction of these errors. /s/ Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah April 5, 2011, except for Note 10, as to which the date is April 10, 2012 11 ENSURGE, INC (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS DECEMBER 31, 2 (Restated) ASSETS Current Assets Cash $ $
